[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                         FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                          MAR 12, 2007
                                                                       THOMAS K. KAHN
                                          05-15499
                                                                            CLERK


                          D. C. Docket No. 04-00051 CR-01-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                            versus

ROBIN L. WILLIAMS,
JOHN DUNCAN FORDHAM,
FORDHAM, INC.,
d.b.a. Duncan Drugs,
RICK LAMAR CAMP,

                                                                  Defendants-Appellants.



                     Appeals from the United States District Court
                         for the Southern District of Georgia


                                     (March 12, 2007)

Before DUBINA and COX, Circuit Judges, and SCHLESINGER,* District Judge.
_______________________
*Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
PER CURIAM:

      On May 26, 2004, a federal grand jury in the Southern District of Georgia,

returned a thirty-count indictment against Robin Williams, Charles Brockman,

Duncan Fordham, Fordham, Inc. d/b/a Duncan Drugs, Matthew Long, and Rick

Camp (collectively “the defendants”). Count one of the indictment charged that

between December 1999 and March 2003, each of the defendants were involved in

a conspiracy that had two principal objectives: (1) to defraud health care benefit

programs; and (2) to steal from and engage in bribery in a program involving

federal funds. The nature of the health care fraud conspiracy and operation was

complex and involved, among others, the East Central Georgia Community Mental

Health Center (“CMHC”), which received federal and state funds, and was

administered by the Community Service Board (“CSB”). After an eight-day jury

trial, the jury found Williams guilty on all counts, found Brockman guilty on all

counts except for an 18 U.S.C. § 666 bribery charge, found the Fordham

defendants guilty on the single 18 U.S.C. § 1347 health care charge, found Long

guilty on the conspiracy charge and on a § 1347 health care charge, and convicted

Camp on the conspiracy charge, a § 1347 health care fraud charge, and two 18

U.S.C. § 1956 money laundering charges. The jury acquitted Camp on the 18

U.S.C. § 1001 false statement charge. Additionally, at trial, the district court

                                          2
granted the Fordham defendants’ motion for judgment of acquittal on the

conspiracy charge. The district court eliminated seven other counts, either on the

government’s motion to dismiss or on judgments of acquittal. Based on the

jury’s finding of guilty, the district court sentenced Williams to 120 months

imprisonment, Fordham to 52 months imprisonment, Long to 33 months

imprisonment, and Camp to 37 months imprisonment. The defendants then

perfected this appeal.

      The defendants present the following issues for appellate review:

      1. Whether the evidence presented at trial was sufficient to support the

convictions of Williams, the Fordham defendants, and Camp.

      2. Whether the district court erred in denying the Fordham defendants and

Camp’s motion for severance.

      3. Whether the district court erred in permitting Angela Moye to testify

about a $5,000 check payable to her from Capitol Health Systems.

      4. Whether the district court clearly erred when it enhanced Williams’s

sentence for obstruction of justice and refused to reduce his sentence for

acceptance of responsibility.




                                         3
         5. Whether the district court properly increased Williams’s criminal history

score by two points because Williams was on probation on a DUI conviction

during the time some of the acts were committed in this case.

         6. Whether the district court correctly included in Williams’s loss amount

of $250,000, the amount that Williams repaid to the victim after it discovered the

crime.

         7. Whether Williams’s sentence was reasonable.

         After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that there is no merit to any of the

arguments defendants present in this appeal. Accordingly, we affirm the

defendants’ convictions and Williams’s sentence.

         AFFIRMED.




                                            4
5